Citation Nr: 0934541	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  In October 2008, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal of the issue of 
entitlement to service connection for bilateral hearing loss.

2.  Since the initial grant of service connection, the 
Veteran's posttraumatic stress disorder (PTSD) has been 
manifested by sleep difficulties, nightmares, hypervigilance, 
intrusive thoughts, exaggerated startle response, flashbacks, 
irritability, anger outbursts, anxiety, social isolation, a 
depressed mood, visual hallucinations, suicidal ideation with 
one attempt, and complete disorientation.  The evidence also 
indicates that the Veteran repeatedly checked his 
surroundings and perimeter, had loaded guns in each room of 
his house, had spotlights around his house, and always kept 
the window curtains closed with the lights dimmed or off.  In 
addition, the evidence shows that the Veteran has been alert 
and fully oriented with somewhat obsessional normal thought 
content, normal speech, good hygiene, no pressured speech, no 
mania, and no homicidal ideation. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for bilateral hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an initial evaluation of 70 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a December 2006 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss.  In June 2007, the Veteran filed a 
notice of disagreement with regard to this issue, and in 
December 2007, he perfected his appeal.  However, in an 
October 2008 written statement, the Veteran withdrew his 
appeal regarding this issue.  With no allegation of error of 
fact or law remaining before the Board, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

II.  PTSD

With respect to the Veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of the Veteran's claim, February 2006 and March 
2006 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The letters also 
essentially requested that the Veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, and his service personnel records.  The 
Veteran has denied having received any medical treatment for 
his PTSD; thus, no private or VA treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the Veteran was provided with a VA examination with 
regard to his claim, and he has not indicated that he found 
this examination to be inadequate.  38 C.F.R. § 3.159(c)(4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
addition, the Board finds that the VA examination obtained in 
this case is more than adequate, as it provides sufficient 
detail to determine the severity of the Veteran's PTSD.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2008); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the current appeal is based on the assignment of an 
initial disability rating following the initial award of 
service connection for bilateral hearing loss.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a December 2006 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
January 19, 2006.  In September 2007, the Veteran filed a 
notice of disagreement with regard to the rating assigned by 
the December 2006 rating decision, and in June 2008, he 
perfected his appeal.

The Veteran contends that he is entitled to an initial 
evaluation greater than 30 percent for his service-connected 
PTSD.  During a May 2009 hearing before the Board, the 
Veteran testified that he had symptoms including difficulty 
trusting others, irritability, road rage, social isolation 
and withdrawal, staring spells, intrusive thoughts and 
memories, depression, and sleep impairment.  He stated that 
he worked as a welder for a number of years, and that the 
people that he worked with were aware of his problems and 
tolerated them, but that he ultimately stopped working in 
June 2007 due to the stress that work caused.  He reported 
that he spent most of the day to himself, but that he enjoyed 
working in his garden, woodworking, and metalworking.  He 
stated that he had spotlights all around his house, and that 
he kept loaded guns throughout his house and barn.  The 
Veteran also testified that he had no children and no lasting 
relationships or marriages until 2.5 years ago, when he 
married his current wife.  He testified that he was a 
paranoid and edgy person.  The Veteran also explained that he 
has not sought medical treatment for his PTSD because he had 
trouble trusting others and seeing wounded and crippled 
soldiers at the VA medical facilities.  Last, the Veteran 
stated that he did not completely open up to the November 
2006 VA examiner about his PTSD symptoms and how they were 
affecting him because he did not feel that the VA examiner 
was really listening to him.

In April 2006, R.M., a friend of the Veteran's, submitted a 
statement in support of the Veteran's claim.  R.M. stated 
that the Veteran had flashbacks, bad dreams, nightmares, and 
unpleasant memories.  The statement also reflects that the 
Veteran had a "short fuse," anger fits, was always on guard 
and checking his perimeter and surroundings, and liked to 
have his back to a wall when in public places.  R.M. also 
noted that the Veteran was suspicious of others, had a 
hostile attitude, avoided crowds, and was socially isolated.  
R.M. stated that the Veteran self-medicated with marijuana, 
kept a lot of loaded guns handy, kept his curtains closed and 
lights dimmed or off so no one could see inside his house, 
had severe depression, was helpless, and was irritable.  In 
addition, the statement reflects that the Veteran had a poor 
short-term memory, exaggerated startle response, mood swings, 
poor sleep, problems with authority, and road rage.

In an August 2006 statement, C.B. reported that the Veteran 
was a friend of 25 years, and that he had flashbacks, 
nightmares, problems sleeping, trouble trusting others, and a 
poor short-term memory.  C.B. also stated that the Veteran 
was always on guard and checking his perimeter, and that he 
kept loaded guns in the house.

In September 2006, the Veteran submitted a statement 
explaining his PTSD symptoms.  The Veteran complained of 
avoidance of trauma-related stimuli, trouble trusting others, 
anxiety attacks, nightmares and bad dreams, night sweats, 
sleep disturbance, avoidance of crowds, social isolation, 
flashbacks, and severe bouts of depression.  He also noted 
that he was always on guard and checking his perimeter, 
preferred to stay home and rarely went out, was insecure and 
irritable with a "short fuse" and anger fits, had impaired 
short-term memory, and had trouble concentrating.  He 
reported that he preferred to sit with his back to a wall, 
and that he kept a loaded gun beside his bed and in every 
room in his house.  The Veteran also indicated severe mood 
swings, problems with superiors in the work place, survivor 
guilt, suicidal thoughts with one attempt, visual 
hallucinations, and times of complete disorientation.  He 
noted that he occasionally self-medicated with marijuana.

In November 2006, the Veteran underwent a VA PTSD 
examination.  The report notes his complaints of anxiety, 
being a loner, social isolation, intrusive thoughts, 
flashbacks, and sleep disturbance.  He also reported problems 
with relationships and difficulty dating, but that he got 
married within the prior year to the sister of an old 
girlfriend.  He noted that he occasionally used marijuana to 
calm his nerves and deal better with his Vietnam stressors.  
He stated that he frequently isolated, but had a few friends 
that he kept company with.  He reported difficulty obtaining 
a job after service.  His work history included building 
racing engines and working for a Harley-Davidson dealer.  In 
1973, he began working in service station repairs.  
Thereafter, he worked as a custodian in maintenance for a 
school system for 15 years.  He noted trouble with 
supervisors at this job as a result of his PTSD symptoms.  
The Veteran reported that he then began working in his then 
current job as an asbestos specialist.  He noted that he 
preferred to work alone, as a result of his PTSD symptoms.  

Mental status examination revealed the Veteran to be alert 
and fully oriented with a slightly anxious mood.  His thought 
content was somewhat obsessional, and there was evidence of 
survivor guilt.  He complained of hypervigilance and 
flashbacks, as well as sleep disturbance, anxiety, and 
nervousness.  He was able to perform the activities of daily 
living.  There was no evidence of hallucination or delusions, 
and the Veteran's speech was not pressured.  There was no 
mania, and impulse control was good.  The examiner reported 
that the Veteran was not suicidal or homicidal.  The 
diagnosis was PTSD, and a Global Assessment of Functioning 
(GAF) score of 57 was assigned, which reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  The examiner 
noted that the Veteran had "much social dysfunction," some 
obsessiveness and isolation, anxiety, nervousness, and that 
he got married very late in life.  The Veteran reported 
occasional marijuana use to deal with PTSD symptoms, and a 
history of problems maintaining steady employment, partially 
due to his Vietnam War experiences.  The examiner concluded 
that the Veteran's symptoms were moderate, and that there was 
"some social dysfunction secondary to Vietnam War 
experiences."

The Veteran's current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's only GAF score of record was reported during 
the November 2006 VA examination as 57.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quotation omitted).  A GAF score is highly probative, as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The Veteran's November 2006 GAF 
score of 57 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Accordingly, the Veteran's GAF score demonstrated 
moderate impairment due to PTSD.  Such impairment is not 
necessarily adequately reflected in a 30 percent evaluation, 
but also does not mandate a higher evaluation.  In addition, 
the Veteran's reported symptomatology is not adequately 
reflected by the assigned GAF score.  Moreover, the Veteran 
reported that he did not completely open up with the VA 
examiner who assigned the GAF score of 57 because he did not 
feel that the VA examiner was listening.  Accordingly, the 
Veteran's GAF score is informative, but further analysis is 
necessary.  

The Board must consider all the pertinent evidence of record 
and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  
See Carpenter, 8 Vet. App. at 242.  The Board finds that the 
medical evidence of record supports an increased evaluation.  
The Veteran consistently reported depression, nightmares, 
intrusive thoughts, anxiety, sleep disturbance, irritability, 
flashbacks, and anger outbursts.  The Veteran also noted 
exaggerated startle response, avoidance of crowds, 
hypervigilance, social isolation, survivor guilt, and 
suicidal ideation with one attempt.  Further, the evidence 
indicates that the Veteran complained of short-term memory 
impairment, times of complete disorientation, visual 
hallucinations, and always feeling on guard and checking his 
surroundings and perimeter.  The objective medical evidence 
demonstrates that the Veteran had a slightly anxious mood 
with somewhat obsessional thought content.  He also had 
hypervigilance and survivor guilt.  However, the Veteran had 
good grooming and hygiene, was alert and fully oriented, had 
good impulse control, no pressured speech, no mania, no 
hallucinations or delusions, and was not suicidal or 
homicidal at that time.

After a thorough review of the evidence of record, the Board 
concludes that, although not all of the symptomatology is 
demonstrated, the Veteran's symptoms more closely approximate 
the requirements for a 70 percent evaluation than the 
currently assigned 30 percent evaluation, as there is 
evidence of suicidal ideation with one attempt, obsessional 
rituals which interfere with routine activities including 
repeatedly checking surroundings and perimeter, impaired 
impulse control evidenced by complaints of road rage and 
anger outbursts, reports of complete disorientation, and an 
inability to establish and maintain effective relationships 
as shown by the Veteran's social isolation and the fact that 
he married very late in life.  See 38 C.F.R. § 4.7 (2008) 
(noting that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating); see also 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (stating that a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective relationships).

The Board finds, however, that a 100 percent evaluation is 
not for assignment, as there is no evidence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (noting that a 100 percent rating 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name).  Thus, as the evidence does not more nearly 
approximate a 100 percent evaluation, an initial evaluation 
in excess of 70 percent is not warranted for the Veteran's 
PTSD.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's PTSD is evaluated as a mental disorder pursuant 
to 38 C.F.R. § 4.130, the criteria of which is found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  As noted above, the Veteran's PTSD is 
manifested by sleep difficulties, nightmares, hypervigilance, 
intrusive thoughts, exaggerated startle response, flashbacks, 
irritability, anger outbursts, anxiety, social isolation, a 
depressed mood, visual hallucinations, suicidal ideation with 
one attempt, and complete disorientation.  The evidence also 
indicates that the Veteran repeatedly checked his 
surroundings and perimeter, had loaded guns in each room of 
his house, had spotlights around his house, and always kept 
the window curtains closed with the lights dimmed or off.  
The evidence also shows that the Veteran has been alert and 
fully oriented with somewhat obsessional normal thought 
content, normal speech, good hygiene, no pressured speech, no 
mania, and no homicidal ideation.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the 70 percent 
disability rating for his service-connected PTSD.  A rating 
in excess thereof is provided for certain manifestations of 
the service-connected PTSD but the medical evidence of record 
does not demonstrate that such manifestations were present in 
this case.  The criteria for a 70 percent disability rating 
more than reasonably describes the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  

After review of the evidence of record, there is no evidence 
of record that would warrant a rating in excess of 70 percent 
for the Veteran's service-connected PTSD at any time during 
the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Fenderson, 12 Vet. App. at 125-26.


ORDER

The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.

An initial evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


